DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 4, 10, 13, 20 and 22 are objected to because of the following informalities: on line 1, please delete: “the” before “bandwidth”, and add -- a --.                                              Appropriate correction is required.

Allowable Subject Matter
Claims 1, 6-9, 15-19 and 24-27 are allowed.
Claims 3, 5, 11, 12, 14, 21 and 23 are objected to as being dependent upon an objected base claim.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to chirp signals in moving subject such as Doppler communications. The closest prior art, US 5,263,046, Vander Mey disclose generating chirp signals including frequency swept portions in spread spectrum communication.  However, none of the prior art teach or suggest at the transmitter: receiving information to be encoded, wherein the information includes one or more symbols; determining a sequence of chirps based on a first symbol of the one or more symbols, wherein each chirp of the sequence of chirps includes an intermediate frequency, an initial frequency, and a frequency sweep rate; selecting the intermediate frequency of a first chirp based on the determined sequence of chirps; selecting .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7, 511, 665 Wicks et al disclose chirp diversity and phase modulation. US 2006/0140249 Kohno discloses generating chirp waveforms. US 2012/0313814 Kojima discloses generating chirp signals. 
This application is in condition for allowance except for the following formal matters: 
See description above. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.

March 10, 2021
/EVA Y PUENTE/                                                                                                                                                   Primary Examiner, Art Unit 2632